Case 2:21-cv-03019-RGK-MAR Document 49 Filed 07/23/21 Page 1of8 Page ID #581

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03019-RGK-MAR Date July 23, 2021

 

 

Title Charles Coe v. United States of America et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Motion to Dismiss for Lack of Subject

Matter Jurisdiction and Failure to State a Claim Upon Which Relief Can
Be Granted Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) [DE 33]

I. INTRODUCTION

On April 7, 2021, an individual proceeding under the fictitious name Charles Coe (“Plaintiff”) !
filed a complaint against (1) the United States of America, (2) Tracy L. Wilkinson in her official
capacity as Acting United States Attorney for the Central District of California, and (3) Kristi Koons
Johnson in her official capacity as the Assistant Director in Charge of the Los Angeles Field Office of
the FBI (collectively, “Defendants,” or “the Government”). Plaintiff asserts claims for Return of
Property pursuant to Rule 41(g) of the Federal Rules of Criminal Procedure (“Rule 41(g)”), and for
violation of Plaintiff's rights under the Fourth and Fifth Amendments of the Constitution.

Plaintiff's claims arise from the Government’s allegedly unlawful seizure and search of
Plaintiffs personal property which was located in safe deposit box number 904 on the premises of non-
party United States Private Vaults.

Presently before the Court is Defendants’ Motion to Dismiss for Lack of Subject Matter
Jurisdiction and Failure to State a Claim Upon Which Relief Can Be Granted Pursuant to Fed. R. Civ. P.
12(b)(1) and 12(b)(6). (“Motion”) (ECF No. 33). For the reasons that follow, the Court DENIES
Defendants’ Motion.

 

1 Plaintiff filed this lawsuit under a fictious name, and makes no representations about Plaintiffs

gender, to protect herself or himself from the risk of criminal prosecution, harassment, retaliation, and
embarrassment. (Complaint § 5, ECF No. 1).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 8
Case 2:21-cv-03019-RGK-MAR Document 49 Filed 07/23/21 Page 2o0f8 Page ID #:582

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03019-RGK-MAR Date July 23, 2021

 

 

Title Charles Coe v. United States of America et al

 

Il. FACTUAL BACKGROUND

Unless otherwise noted, the following factual background is drawn from Plaintiffs complaint:

Non-party United States Private Vaults (“USPV”) offers its customers a unique service. The
company, located at a strip mall in Beverly Hills, California, rents safe deposit boxes. But USPV’s
offerings, designed to provide customers with increased privacy and security, differ from those available
at a typical bank in several material ways. First, USPV identifies its customers through encrypted
biometric information—an iris scan—and does not use other personal identifying information related to
its customers. Second, USPV does not keep keys to its customers’ boxes. Customers maintain all keys to
their boxes and can access the vault containing their boxes only through an iris scan or biometric hand
geometry scan. Third, USPV offers 24/7 monitoring by the ADT security company as well as onsite
motion detectors, heat sensors, and other sophisticated security measures to detect the presence of
intruders after regular business hours. Finally, USPV offers insurance for each safe deposit box up to
$500,000 per box.

USPV has between 600 and 1000 safe deposit boxes which it rents to hundreds of different
customers. Plaintiff rented box number 904 where Plaintiff kept property—namely, currency.

USPV’s business model attracted the Government’s attention. A grand jury indicted USPV for
conspiring with its customers to launder money, distribute drugs, and structure financial transactions to
avoid currency reporting requirements. (Motion at 3). From March 22, 2021 through March 26, 2021,
federal law enforcement agents acting at the direction of the United States Attorney’s Office (“USAO”)
for the Central District of California conducted a search of USPV and seized every safe deposit box
contained in the facility, including box number 904.

On March 24, 2021, counsel for Plaintiff requested a copy of the warrant authorizing the search
and seizure operations at USPV and the return of Plaintiff's property. But the Assistant U.S. Attorney in
charge of the investigation refused to provide a copy of the warrant unless counsel disclosed Plaintiff's
name, which was unknown to USPV and the Government.

Plaintiff alleges on information and belief that the Government intends to refuse the return of
property to any USPV box holder who refuses to waive his or her Fifth Amendment right against self-
incrimination. Specifically, Plaintiff alleges that the Government intends to subject every box holder that
comes forward to claim his or her property to a criminal investigation. Only if Plaintiff (and other box
owners) can convince the USAO that they legally obtained their property will the Government return it
to them. Thus, for Plaintiff to vindicate his or her Fourth Amendment right to be free from unreasonable
searches and seizures, Plaintiff must forego his or her Fifth Amendment right against self-incrimination.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 8
Case 2:21-cv-03019-RGK-MAR Document 49 Filed 07/23/21 Page 3of8 Page ID #:583

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03019-RGK-MAR Date July 23, 2021

 

 

Title Charles Coe v. United States of America et al

 

Since March 26, 2021, USPV’s Beverly Hills storefront has been closed. Affixed to the door is a
sign that bears the seal of the FBI and states: “Please go to the following link to initiate a claim for your
US Private Vaults box: forms.fbi.gov/uspvclaims|.]” (Compl. § 17). The website, in turn, states: “To
make a claim for property stored at U.S. Private Vaults in Beverly Hills, California, please provide the
following information. An FBI agent will contact you for additional details.” Below this statement is a
form that requires a claimant to provide his or her first name, middle name, last name, and “best contact
number.” (/d. § 18).

To date, Plaintiff's property remains in the Government’s possession. Though Plaintiff's
property is not contraband, Plaintiff has no possible method to recover the property seized by the
Government unless Plaintiff subjects herself or himself to criminal investigation by identifying herself
or himself to the Government.

Wt. JUDICIAL STANDARD
A. 12(b)(1): Dismissal for Lack of Subject Matter Jurisdiction

Federal courts are courts of limited jurisdiction and are “presumed to lack jurisdiction in a
particular case unless the contrary affirmatively appears.” Stock W., Inc. v. Confederated Tribes of the
Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). A party may move to dismiss a claim for lack
of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When subject matter jurisdiction is challenged
under Rule 12(b)(1), the plaintiff has the burden of establishing jurisdiction. Kingman Reef Atoll
Investments, L.L.C. v. United States, 541 F.3d 1189, 1197 (9th Cir. 2008).

B. Dismissal for Failure to State a Claim Upon Which Relief Can be Granted

Under Rule 12(b)(6), a party may move to dismiss for “failure to state a claim upon which relief
can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ati. Corp v. Twombly, 550 U.S. 544, 570
(2007)). A claim is plausible if the plaintiff alleges enough facts to draw a reasonable inference that the
defendant is liable. Jgba/, 556 U.S. at 678. A plaintiff need not provide detailed factual allegations, but
must provide more than mere legal conclusions. 7wombly, 550 U.S. at 555. “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Jgbal, 556 U.S.
at 678.

When ruling on a Rule 12(b)(6) motion, the Court must accept well-pled factual allegations in
the complaint as true and construe them in the light most favorable to the non-moving party. See Autote/
v. Nev. Bell. Tel. Co., 697 F.3d 846, 850 (9th Cir. 2012). Dismissal “is appropriate only where the

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 8
Case 2:21-cv-03019-RGK-MAR Document 49 Filed 07/23/21 Page 4of8 Page ID #:584

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03019-RGK-MAR Date July 23, 2021

 

 

Title Charles Coe v. United States of America et al

 

complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”
Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

IV. DISCUSSION

The Government moves to dismiss Plaintiff's Complaint on two grounds. First, the Government
argues that the Court lacks subject matter jurisdiction. Second, the Government argues that Plaintiff fails
to state a claim upon which relief can be granted because Plaintiff is proceeding under a pseudonym. For
the reasons that follow, the Court finds neither argument persuasive.

A. Subject Matter Jurisdiction

The Government argues that the Court must dismiss this action for lack of subject matter
jurisdiction because Plaintiff cannot establish that the Court has equitable jurisdiction over Plaintiff's
claim for return of property under Rule 41(g). This argument ignores the fact that Plaintiff asserts a
claim for violations of the Fourth and Fifth Amendment, over which it appears the Court has federal
question jurisdiction pursuant to 18 U.S.C. § 1331. Because the Government does not challenge this
Court’s exercise of federal question jurisdiction over Plaintiff's Fourth and Fifth Amendment claim, the
Government’s Motion is denied as to that claim.

As for Plaintiff's Rule 41(g) claim, the Government argues that the Court lacks equitable
jurisdiction because Plaintiff has an adequate remedy at law. The Government cites Ninth Circuit law
for the proposition that courts should deny Rule 41(g) motions, which are equitable in nature, when an
adequate remedy at law exists. See United States v. Elias, 921 F.2d 870, 871, 875 (9th Cir. 1990)
(affirming district court’s denial of Rule 41 motion for return of property where property owner had an
adequate remedy at law). Here, however, the Government’s argument is premature. The Court has yet to
consider Plaintiff's pending motion for return of property, (ECF No. 25), which more fully briefs the
jurisdictional issue. The Court therefore declines to consider whether the Court has jurisdiction “to
fashion an equitable remedy to secure justice for [Plaintiff],”” at this juncture, and will do so as
necessary in resolving Plaintiff's motion for return of property.

B. Whether Plaintiff Has Stated A Claim

The Federal Rules of Civil Procedure establish a system of notice pleading. To advance past the
pleading stage, notice pleading requires a complaint to put the defendant on notice of the plaintiffs

 

2 See United States v. U.S. Currency $83,310.78, 851 F.2d 1231, 1235 (9th Cir. 1988).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 8
Case 2:21-cv-03019-RGK-MAR Document 49 Filed 07/23/21 Page 5of8 Page ID #585

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03019-RGK-MAR Date July 23, 2021

 

 

Title Charles Coe v. United States of America et al

 

claims. To that end, “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement
of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests[.]’” Twombly, 550 U.S. at 555 (quoting Conley
v. Gibson, 355 U.S. 41, 47 (1957)).

Here, Plaintiff alleges that Plaintiff rented box number 904 at USPV, that the Government seized
the contents of that box, and that the Government continues to seize the property in violation of
Plaintiff's constitutional rights. These allegations are sufficient to put the Government on notice and to
state plausible claims for violation of the Fourth and Fifth Amendment and for return of property.

C. Whether Plaintiff May Proceed Under a Pseudonym

Plaintiff's name is not Charles Coe—Plaintiff sued under that pseudonym to protect herself or
himself from the risk of criminal prosecution, harassment, retaliation, and embarrassment.

The Government moves to dismiss Plaintiff's Complaint under Rule 12(b)(6) on the grounds that
Plaintiff should not be allowed to proceed with this case anonymously. For the reasons that follow, the
Court disagrees.

At common law, the public generally had a right of access to judicial proceedings. See Does I
thru XXIII vy. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000). Thus, plaintiffs generally
must proceed in a lawsuit under the plaintiff's own name. Jd_.; see also Fed. R. Civ. P 10(a) (“The title of
the complaint must name all the parties[.]”). The Ninth Circuit has carved out an exception to this rule,
however, and allows “parties to proceed anonymously when special circumstances justify secrecy.”
Does I thru XXIIT, 214 F.3d at 1067. Under this exception, “a party may preserve his or her anonymity
in judicial proceedings . . . when the party’s need for anonymity outweighs prejudice to the opposing
party and the public’s interest in knowing the party’s identity.” Jd. at 1068.

In cases where, as here, the plaintiff sues anonymously to shield herself or himself from
retaliation, courts determine the need for anonymity by evaluating the following factors: “(1) the
severity of the threatened harm, . . . (2) the reasonableness of the anonymous party’s fears, . . . ; and (3)
the anonymous party’s vulnerability to such retaliation . . . .” Jd. “The court must also determine the
precise prejudice at each stage of the proceedings to the opposing party, and whether proceedings may
be structured so as to mitigate that prejudice.” Jd. “Finally, the court must decide whether the public’s
interest in the case would be best served by requiring that the litigants reveal their identities.” Jd.

The Court considers these factors in turn.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 8
Case 2:21-cv-03019-RGK-MAR Document 49 Filed 07/23/21 Page 6of8 Page ID #:586

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. 2:21-cv-03019-RGK-MAR Date July 23, 2021
Title Charles Coe v. United States of America et al
1. Severity of the Threatened Injury

 

First, the threatened harm to Plaintiff is severe. Plaintiff alleges that the contents of box 904 were
non-contraband, that the Government seized the contents of box 904 without particularized probable
cause, and that the Government continues to hold Plaintiff's property without justification. Assuming
these allegations are true, requiring Plaintiff to reveal Plaintiff's identity to the Government for no good
reason would be an unjustified invasion of Plaintiff's right to be free from unreasonable seizures and
from self-incrimination.

The Government does not deny that it wants Plaintiff's name so that it may investigate Plaintiff.
But not to worry, the Government says, “‘an investigation is merely an attempt to learn the truth, and
attempting to do so is not an ‘injury’ at all, let alone a severe one.” (Motion at 17). This argument is
specious. The Government wields the awesome power to seize property from private citizens when the
Government has probable cause to believe the property is contraband. But the Government is not
authorized to compel a private citizen whose property the Government has indiscriminately seized to
come forth and self-identify so that the Government may investigate that person.

2. Reasonableness of Plaintiff's Fear

Second, Plaintiffs fear that the Government will subject Plaintiff to an investigation if Plaintiff
is not allowed to proceed under a pseudonym 1s not only reasonable but confirmed by the Government’s
own briefing. (See generally, Motion).

3. Plaintiff's Vulnerability to Retaliation

Third, Plaintiff is vulnerable to retaliation from the Government in the form of a criminal
investigation. As noted under the first and second factors above, the Government concedes that it wants
to learn Plaintiff's name so that the Government may initiate an investigation against Plaintiff.

The Government argues that Plaintiff is not vulnerable to the threatened harm because Plaintiff is
“a wealthy person living in the United States who has the means to hire a large law firm to do his
bidding and spend well over a thousand dollars a year to store items anonymously at USPV.” (Motion at
20). This argument is misguided. Though Plaintiff may indeed be “a wealthy person,” Plaintiff is also a
“person living in the United States,” and is therefore afforded the protections of the United States
Constitution. To require Plaintiff to self-identify in this lawsuit would require Plaintiff to forfeit the Fifth
Amendment right to not incriminate one’s self. Whether Plaintiff is wealthy or poor, a criminal or a
model-citizen, to require Plaintiff to self-identify would leave Plaintiff vulnerable to the investigatory
powers of the federal government.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 8
Case 2:21-cv-03019-RGK-MAR Document 49 Filed 07/23/21 Page 7of8 Page ID #:587

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. 2:21-cv-03019-RGK-MAR Date July 23, 2021
Title Charles Coe v. United States of America et al
4. Prejudice to the Government

 

Under the fourth factor, the Court must consider “the precise prejudice at each stage of the
proceedings to the opposing party, and whether proceedings may be structured so as to mitigate that
prejudice.” Does I thru XXTIT, 214 F.3d at 1067.

Here, the Government asserts that it is prejudiced by Plaintiff's anonymous prosecution of this
case because the Government needs to confirm that Plaintiff is the boxholder of box number 904,
“which is especially troublesome given USPV’s anonymous business model.” (Motion at 14). The
Government further asserts that “[i]t would be reckless for the government to resolve a case by agreeing
to return property to an anonymous plaintiff because the government has no way of knowing whether he
actually has a property interest in anything; the true owner could show up later.” (/d.)

The Court recognizes the difficulty that the Government faces in ensuring that it returns the
items that it seized to the items’ rightful owners. But these proceedings may be structured so as to
mitigate any prejudice that this difficulty may pose. As the Government notes, USPV did not maintain
the names of its box owners. It is therefore unclear how learning Plaintiff's true name would help the
Government establish whether Plaintiff is in fact the lawful owner of the property seized from box
number 904. Though the Court cannot predict how this case will ultimately resolve at the pleading stage,
the Court is satisfied that the Government’s concerns can be mitigated. For example, Plaintiff proposes
to establish ownership of box number 904 by matching Plaintiff’s key to the box. Alternatively, or
additionally, Plaintiff could confirm her or his identity via iris scan or biometric hand geometry scan,
using the scanners that the Government seized from USPV and maintains in its possession.

The Government also asserts that it needs “to determine whether [Plaintiff lawfully possessed
the items” seized from box number 904. (See Motion at 15). If the Government believes that Plaintiff
did not lawfully possess the contents of box number 904, the Government can, of course, defend this suit
on that basis. But the Government has made no showing that Plaintiff possessed the items seized from
box number 904 unlawfully. Because the Government has not come forth with anything more than pure
conjecture that Plaintiff might have unlawfully possessed the items seized from box number 904, the
Court finds that Plaintiff's interest in anonymity outweighs any prejudice to the Government.

5. The Public Interest

Under the fifth factor, the Court considers “whether the public’s interest in the case would be
best served by requiring that the litigants reveal their identities.” Does J thru XXIII, 214 F.3d at 1067.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 8
Case 2:21-cv-03019-RGK-MAR Document 49 Filed 07/23/21 Page 8o0f8 Page ID #:588

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03019-RGK-MAR Date July 23, 2021

 

 

Title Charles Coe v. United States of America et al

 

The public interest in having parties use their real names “is loosely related to [(1)] the public’s
right to open courts, . . . and [(2)] the right of private individuals to confront their accusers] .]’’ Doe v.
Kamehameha Sch./Bernice Pauahi Bishop Est., 596 F.3d 1036, 1042 (9th Cir. 2010). As to the first
right, the Ninth Circuit has recognized that there is a “‘public interest in understanding the judicial
process’ [which] has supported [the] ‘general history of access|]’” to court proceedings. Jd. at 1044. The
second right is not at issue here because neither of the individual Defendants are sued in their private,
individual capacity.

While the public has an interest in open court proceedings, the public also has an interest in
“be[ing] secure in their persons, houses, papers, and effects, against unreasonable searches and
seizures]. U.S. Const. amend. IV. And an interest in the right of private citizens to avoid self-
incrimination. U.S. Const. amend. V. The Government 1s alleged to have seized Plaintiff's property
without individualized probable cause. The Government has made no showing that there is anything
illicit about the property it seized from box number 904. To get the property back, the Government
wants to require Plaintiff to identify herself or himself. After Plaintiff self-identifies, the Government
concedes that it will open an investigation into Plaintiff. The Government’s conduct in connection with
the March 22, 2021 seizure and subsequent conduct in this litigation raise serious Fourth and Fifth
Amendment issues that are of interest to the public. At this juncture, the Court finds that the interest in
having litigants use their true names in court does not outweigh the interest in these Fourth and Fifth
Amendment issues.

In summary, at this time, Plaintiff's asserted need for anonymity outweighs any prejudice to the
Government and the public’s interest in knowing Plaintiff's identity. The Court therefore denies the
Government’s motion to dismiss the Complaint for Plaintiff's use of a pseudonym.

V. CONCLUSION
For the foregoing reasons, the Court DENIES the Government’s Motion.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 8
